
	

114 HR 4453 IH: To amend the FAA Modernization and Reform Act of 2012 to review the number of contracts for new disadvantaged small business concerns at certain airports with Disadvantaged Business Enterprises, and for other purposes.
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4453
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Ms. Moore introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the FAA Modernization and Reform Act of 2012 to review the number of contracts for new
			 disadvantaged small business concerns at certain airports with
			 Disadvantaged Business Enterprises, and for other purposes.
	
	
 1.Review of FAA programs of new disadvantaged small business concernsSection 140 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note) is amended— (1)in subsection (c)—
 (A)in paragraph (1) by striking each of fiscal years 2013 through 2015 and inserting fiscal year 2016 and periodically thereafter; and (B)in paragraph (3)(A) by striking a list and inserting from the large and medium hub airports in the United States that have a disadvantaged business enterprise program, a list; and
 (2)by adding at the end the following:  (d)Assessment of effortsEach fiscal year the Inspector General shall assess the efforts of the Federal Aviation Administration in the last 6 months of the previous fiscal year to implement recommendations suggested in previous reports issued pursuant to this section..
			2.Annual tracking of certain new firms at airports with a disadvantaged business enterprise program
 (a)Number of DBEsBeginning in fiscal year 2016, and each year thereafter, the Administrator shall require airports to report on the number of new DBEs that were awarded a contract or concession during such fiscal year.
 (b)TrainingThe Administrator shall provide training on an ongoing basis to airports that comply with subsection (a).
 (c)ReportingNot later than 180 days after the date of enactment of this Act and every year thereafter, the Administrator shall update DBE-connect or any other successor online reporting system to include information on the number of new DBE and Airport Concession Disadvantaged Business Enterprises (DBEs) that are awarded a contract or concession for the first time at large and medium hub airports with a DBE program.
 (d)DefinitionsIn this section, the following definitions apply: (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
				(2)DBE
 (A)In generalThe term DBE means an enterprise described in subsection (a) that is certified in accordance with part 26 of title 49, Code of Federal Regulations.
 (B)New DBEThe term, new DBE means a DBE that participated in a contract or concession agreement for the first time in the fiscal year under review.
 3.AuditsThe Inspector General of the Department of Transportation shall conduct regular audits of the accuracy of the data on DBEs and participation contained in the online reporting database developed by DBE-connect or any similar or successor online reporting database developed by the Federal Aviation Administration.
		
